Citation Nr: 1732824	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-43 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an effective date earlier than July 8, 2014, for the award of a special monthly pension (SMP) based on the need of the Appellant for the aid and attendance of another person or housebound status.

5.  Recognition of A.P. as the adopted child of the Veteran for dependency purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and the Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1971.  The Veteran died in February 2012 and the Appellant is his widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009, May 2011, and July 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and the Pension Management Center in Philadelphia, Pennsylvania.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a right knee disability.  A transcript of that hearing is of record.  Subsequently, the Veteran died and, in April 2012, the Board dismissed the appeal as to these issues.  In July 2012, the Appellant was substituted into the appeal as to these issues, as well as to the issue of whether A.P. should be recognized as the adopted child of the Veteran for dependency purposes.  

The issue of whether A.P. should be recognized as the adopted child of the Veteran for dependency purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not reflect a bilateral hearing loss disability during the period on appeal.

2.  Resolving the benefit of the doubt in the Appellant's favor, the evidence demonstrates that the Veteran's tinnitus had onset during service.

3.  The probative, competent evidence does not demonstrate that any right knee disability had onset in or is otherwise related to the Veteran's active duty service.

4.  The evidence demonstrates that the Appellant submitted a claim for entitlement to SMP based on her need for the aid and attendance of another person on March 27, 2012, but that the entitlement to the benefit sought did not arise until January 31, 2014.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for a right knee disability have not been met.  §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for entitlement to an effective date of January 31, 2014, but no earlier, for the award of SMP based on the Appellant's need for the aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502, 5110 (West 2014); 38 C.F.R. §§ 3.351, 3.352, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

However, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.



Hearing Loss and Tinnitus

The Appellant asserts that the Veteran had hearing loss and tinnitus as a result of noise exposure during active duty service.  

With respect to hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

Upon review, the Board finds no evidence of the presence of a VA hearing loss disability during the pendency of the appeal.  While the record reflects that the Veteran had impaired hearing and was referred for audiological consultation during his lifetime, there is no audiological examination of record.  Furthermore, while the Veteran was competent to report what came to him through his senses, including diminished hearing capacity, neither he nor the Appellant is competent to assess that he had a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Accordingly, while the Board is sympathetic to the fact that the Veteran experienced trouble hearing during his life, it must find that the preponderance of the evidence is against a finding that the Veteran had a hearing loss disability and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  
Accordingly, in the absence of competent evidence to the contrary, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the claim is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to tinnitus, however, the Board notes that a lay person is competent to state whether he has, or has had, that condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran reported that he first experienced tinnitus during service and that it continued since that time.  In the absence of competent evidence to the contrary, and after resolving all doubt in favor of the Appellant, the Board finds that the evidence demonstrates that the Veteran's tinnitus had onset during service.  Accordingly, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1. Vet. App. 49.

Right Knee Disability

The Appellant also asserts that the Veteran had a right knee disability related to service.

The record reflects complaints of bilateral knee pain during service.  Furthermore, diagnoses of a medial meniscal tear, chondromalacia, and synovitis were noted shortly prior to the initiation of the claim.  Accordingly, the remaining question is whether any right knee disability present during the pendency of the appeal or shortly before was related to the Veteran's in-service complaints of knee pain.  

Upon review, the Board finds no competent suggestion that any right knee disability diagnosed during the pendency of the appeal or shortly before was related to his complaints of knee pain in service.  In that regard, while the Veteran complained of knee pain and swelling in service, there were no physical findings and his separation examination and report of medical history do not reflect any notation of knee trouble.  Furthermore, the Veteran testified during his May 2011 hearing that he did not seek treatment for his right knee until 1997 or 1998, more than 25 years following his separation from service.  

As noted above, a lay person is competent to describe symptoms, such as knee pain, which he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical opinion concerning the etiology or progression of a knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possessed the requisite training or credentials needed to render a competent opinion as to the etiology of a medial meniscal tear, chondromalacia, or synovitis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

Accordingly, in the absence of competent evidence to the contrary, the Board finds that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the claim is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert at 55-57.




Earlier Effective Date

The Appellant asserts that she should be awarded an effective date earlier than July 8, 2014, for the grant of SMP based on her need for the aid and attendance of another person.  Specifically, she contends that the effective date should either be March 27, 2012, the date of her claim, or September 17, 2012, the date on which she submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance (Aid and Attendance Examination).  The AOJ denied her claim in November 2013.  Subsequently, she submitted an additional examination, dated June 2014, and the AOJ granted SMP with an effective date of July 8, 2014, the date the examination was received by VA.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Here, resolving the benefit of the doubt in the Appellant's favor, the Board finds that the evidence reflects that entitlement to the benefit sought first arose on January 31, 2014, the date of a statement from the Appellant describing a worsening in her condition.  

SMP based on the need for the aid and attendance of another may be awarded to a surviving spouse when the surviving spouse is helpless or so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  To establish a need for regular aid and attendance, the surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).  

The first Aid and Attendance Examination, conducted in April 2012 and submitted to VA in September 2012, reflects that the Appellant suffered from chronic low back pain with lumbar radiculopathy.  She was noted to be morbidly obese and to favor her low back on ambulation.  She had a decreased range of motion in the low spine and lower extremities, with no atrophy or contractions.  The physician indicated that she had no restrictions of the upper extremities with reference to grip, fine movements, nor with reference to her ability for self-feeding, buttoning clothing, or attending to the needs of nature.  The physician further noted some gait disturbance with limitation of distance walked, and indicated that the Appellant was able to walk without the assistance of another person for 5 or 6 blocks.  The Appellant was able to leave the home daily, and did not require aids such as canes, braces, crutches, or walkers for locomotion.  

No further evidence was submitted regarding the Appellant's medical condition until January 31, 2014, at which time the Appellant submitted a lay statement describing a worsening in her condition.  She noted that she had been diagnosed with trigeminal neuralgia, causing pain and numbness in her face which kept her from eating and resulted in rapid weight loss.  She asserted that she had no strength to walk, shower, cook, or clean, and had great difficulty getting in or out of a car or her bed.  The Appellant indicated that she had been told she had a loss of muscle mass in both the legs and arms.  She also reported that her son had moved in with her in order to care for her, and that he did the cooking, cleaning, and shopping and attended to her personal needs.

On July 8, 2014, another Aid and Attendance Examination, dated June 2014, was received by VA.  In that examination, the physician confirmed the above reports of the Appellant, noting that she was unable to prepare her own meals, needed assistance bathing and tending to other hygiene needs, and had decreased strength due to deconditioning and poor muscle tone.  The physician also noted that the Appellant needed assistance for any travel and that she ambulated poorly.  She only left the home for doctors' appointments, and could ambulate for no more than one block with a cane and with assistance.

The Board finds that, resolving the benefit of the doubt in the Appellant's favor, entitlement to SMP based on the need for the aid and attendance of another person was established as of the Appellant's January 31, 2014, lay statement, but no earlier.  In that regard, the September 2012 examination reflects that the Appellant was able to attend to her own needs and to leave the home without assistance.  She could dress, feed, and clean herself, and was not bedridden.  The January 31, 2014 lay statement, which was later supported by the June 2014 examination, was the first indication that the Appellant had a factual need for the aid and attendance of another person.  

Accordingly, the Board finds that January 31, 2014, was the first date on which entitlement to the benefit sought was factually ascertainable.  As such, entitlement should be awarded from that date.  However, entitlement to an effective date earlier than January 31, 2014, cannot be found as there is no indication that entitlement existed prior to that date.  See 38 U.S.C.A. § 5107(b); Gilbert at 55-57.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right knee disability is denied.

Entitlement to an effective date of January 31, 2014, but no earlier, for the award of SMP based on the Appellant's need for the aid and attendance of another person.


REMAND

With respect to the issue of whether A.P. should be recognized as the adopted child of the Veteran for dependency purposes, the record reflects an outstanding hearing request.  In the July 2012 substantive appeal, the Appellant indicated that she wished to testify before a VLJ at a Travel Board hearing.  While a hearing was scheduled for November 2015, the record indicates that letters notifying the Appellant of this date were addressed to the Veteran and were returned as undeliverable by the United States Postal Service.  As a hearing has not yet been held regarding the claims on appeal, and as Travel Board hearings are scheduled by the RO, remand of the claim is necessary.  See 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a Travel Board hearing in accordance with her request.  A copy of the letter addressed to the Appellant and notifying her of the time and place to report should be placed in the claims file.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


